      Case: 1:20-cv-04196 Document #: 46 Filed: 10/27/20 Page 1 of 2 PageID #:2402




                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

WHAM-O HOLDING, LTD. and
INTERSPORT CORP. d/b/a WHAM-O,
                                                                 Case No.: 1:20-cv-04196
         Plaintiffs,
                                                                 Judge Matthew F. Kennelly
v.
                                                                 Magistrate Judge Maria Valdez
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

         Defendants.

                                      STATUS REPORT

        Pursuant to the Court’s minute entry order [42], WHAM-O HOLDING, LTD. and

INTERSPORT CORP. d/b/a WHAM-O (“WHAM-O” or “Plaintiffs”) file this status report

solely on behalf of Plaintiffs to report any defendants not disposed by the Final Judgment Order

[42].

        The following Defendants were excluded from the Final Judgment Order [42] and are

represented by the same counsel. Plaintiffs have settled with two of the Defendants and are still

in negotiation with the other four Defendants. Plaintiffs would like to request a 30-day extension

for the settlement discussions.

Defendant No.             Defendant                               Status
                            Name
39                     Dissylove      Settled. Plaintiffs plan to file a notice of dismissal shortly.
95                     Jingolden      Settled. Plaintiffs plan to file a notice of dismissal shortly.
191                    Settlede       Under Settlement Negotiation.
192                    Shantan        Under Settlement Negotiation.
213                    Taimot         Under Settlement Negotiation.
218                    Tomoyou        Under Settlement Negotiation.
   Case: 1:20-cv-04196 Document #: 46 Filed: 10/27/20 Page 2 of 2 PageID #:2403




DATED: October 27, 2020                            Respectfully submitted,

                                                   /s/ Keith A. Vogt
                                                   Keith A. Vogt (Bar No. 6207971)
                                                   Keith Vogt, Ltd.
                                                   111 West Jackson Boulevard, Suite 1700
                                                   Chicago, Illinois 60604
                                                   Telephone: 312-675-6079
                                                   E-mail: keith@vogtip.com

                                                   ATTORNEY FOR PLAINTIFFS



                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on October 27, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all
registered attorneys of record.

                                                   /s/ Keith A. Vogt
                                                   Keith A. Vogt




                                               2
